internal_revenue_service p o box cincinnati oh date date number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate you were recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 you engage in charitable activities by enhancing access to higher education specifically you provide scholarships to certain academically-qualified graduates of x in which approximately students are eligible for the scholarship the students are those who are in need of financial assistance and who attend or will attend a college or university located in the state of y the number of scholarships that are awarded each year and the amount of each scholarship will vary depending upon the required amount and the number of applicants your trustee expects to renew each scholarship for a total of four years required amount is defined as the net_income of the trust or if greater the amount that must be distributed to enable the trust to satisfy code sec_4942 minimum distribution_requirements after taking into account administrative expenses and qualifying_distribution carry forwards memos and flyers will be distributed to the students by x’s guidance counselor’s office these memos and flyers will be posted on bulletin boards in the guidance office you will maintain case histories showing recipients of your scholarship including names addresses purposes of the scholarship amount of each scholarship and manner of selection until the applicable statute_of_limitations period expires the selection committee will be made up of the bank trustee - z an attorney at law in the state of y and - a member selected by the other two members of the selection committee each applicant must have at least a gpa must be actively involved in community service and campus leadership and must have a financial need to apply the applicant will provide a current free application_for federal student aid form and a completed application the selection committee will review the qualifications of the applicants and consider recommendations of x’s scholarship committee all scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the selection committee or any disqualified_person of the trust as a first cousin or nearer relative if all students have the same gpa the selection committee will look at the financial need community service and leadership abilities of each applicant the selection committee provides written notification to the guidance counselor’s office in x of the names of the recipients of the scholarship award and then the guidance counselor’s office will send letters to the scholarship recipients announcing the awarding of the scholarship the trustee pays the scholarship proceeds directly to the universities the scholarship recipients attend for the benefit of the scholarship recipients the trustee provides a letter to each university specifying that the university’s acceptance of the scholarship proceeds constitutes they university’s agreement to i refund any unearned portion of the scholarship if subsequent to the payment of the scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and ii notify the trustee if a scholarship recipient fails to meet any term or condition of the scholarship program the scholarships are renewable but the scholarship recipients must re-apply each year to renew a scholarship a student must have at least a gpa sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations enclosure notice
